Citation Nr: 1401993	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  09-19 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chest pains. 

2.  Entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel
INTRODUCTION

The Veteran served on active duty from September 1991 to January 1998 and from April 1998 to April 2001, with subsequent service in the Army National Guard.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.    

In April 2011 the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.  

In September 2011, the Board remanded the issues of whether new and material evidence had been submitted to reopen claims for service connection for chest pains and headaches.  In February 2013, the Board reopened the claims and remanded the reopened claims for service connection for additional development.  

In February 2013, the Board also remanded a claim for service connection for tinnitus/vertigo.  Service connection for tinnitus with vertigo, claimed as tinnitus/vertigo, was granted in an October 2013 rating decision, representing a full grant of the benefit sought regarding this claim.  

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders and finds that they do not include any additional relevant documents.  While the Virtual VA e-folder includes additional VA treatment records dated from April to August 2002 and an October 2013 VA Gallbladder and Pancreas Disability Benefits Questionnaire (DBQ), associated with the e-folder after issuance of the most recent supplemental statement of the case (SSOC), these records are not relevant to the issues on appeal.  Thus, while the Veteran has not waived RO consideration of the evidence received since issuance of the September 2013 SSOC, a remand for such consideration is unnecessary.  See 38 C.F.R. § 20.1304 (2013).


FINDINGS OF FACT

1.  The Veteran does not currently have a disability manifested by chest pains.  

2.  The Veteran does not currently have a disability manifested by headaches.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for chest pains are not met or approximated.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

2.  The criteria for the establishment of service connection for headaches are not met or approximated.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  The VCAA notice requirements apply to all elements of a claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Here, the Veteran was provided with the relevant notice and information in December 2011 and May 2012 letters.  These letters informed him of the information and evidence necessary to reopen claims for service connection for chest pains and headaches (the claims at the time); advised him of the elements necessary to substantiate the underlying claims for service connection; and informed him how VA determines disability ratings and effective dates.  After issuance of these letters, the claims were readjudicated in October 2012 and September 2013 SSOCs.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's available service records and VA treatment records have been obtained and associated with the claims file/e-folder.  

The service treatment records from the Veteran's first period of active duty service are not currently of record, despite the RO requesting these records from the National Personnel Records Center (NPRC), Records Management Center (RMC), and Darnall Army Community Hospital.  The RO made formal findings regarding the unavailability of the Veteran's service treatment records from his first period of active duty, and the Veteran was advised via letters in August and November 2009.  Regardless, the case turns on the question of whether the Veteran has current disabilities manifested by chest pains and/or headaches, that is, disabilities present since around July 2008 when he filed his request to reopen claims for service connection.  Service treatment records from his first period of active duty could not demonstrate the presence of current disabilities; so, even if these service treatment records were available, they would not substantiate the claims on appeal.  Therefore, no further attempts to obtain these service treatment records are necessary.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided). 

The claims were remanded in February 2013 to allow the Agency of Original Jurisdiction (AOJ) to address the merits of the reopened claims for service connection and to afford the Veteran VA examinations.  

The Veteran underwent VA examinations in May 2013.  The examiner reviewed the claims file and examined the Veteran; however, the Veteran was not diagnosed with a disability manifested by chest pains or headaches.  These examination reports are responsive to the February 2013 remand directives and are adequate to evaluate the claims on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The AOJ considered the reopened claims for service connection on the merits in the September 2013 SSOC.  There was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

During the May 2013 VA examination, the Veteran reported being admitted to the Metroplex Hospital in 2011 for abdominal pain and he also told the clinicians that he was having left-sided chest pain.  He stated that a cardiac etiology was ruled out and, to his recollection, he was told his pain was gas.  These treatment records from the Metroplex Hospital have not been associated with the claims file; however, the December 2011 and May 2012 VCAA letters specifically advised the Veteran that, if he wanted VA to obtain any records on his behalf, he should complete and return an attached VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs (VA).  VA is only obligated to obtain records that are adequately identified and for which necessary releases have been received.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has not provided a release form to allow VA to obtain his records from Metroplex Hospital, therefore, it is not possible for VA to obtain them and no further action in this regard is warranted.

The May 2013 VA examination report regarding the Veteran's claimed chest pains notes that his most recent visit at the Temple VA Medical Center (VAMC) was in May 2013, at which time he did not report ongoing problems with left-sided chest wall/chest pain.  The most recent VA treatment records currently associated with the claims file/e-folder are dated in March 2012.  While the May 2013 VA examination report indicates that more recent VA treatment records are available, the Veteran stated during the examination that he was not currently receiving any treatment or taking any medication for chest pain.  He also reported that he had not sought medical evaluation/treatment specifically for headaches and had not been diagnosed with a headache condition.  As the Veteran's own statements indicate that any additional VA treatment records dated since March 2012 would not document the presence of a current disability manifested by chest pains and/or headaches, remand to obtain additional VA treatment records would impose unnecessary additional burdens on adjudication resources, with no benefit flowing to the Veteran, and is, thus, unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Further, the May 2013 VA examiner's findings regarding the presence of current disabilities manifested by chest pains and/or headaches, were based on review of all the evidence of record, including the Computerized Patient Record System (CPRS) and VistaWeb.  

The Virtual VA e-folder includes a November 2013 rating decision continuing a 10 percent rating for a service-connected cholecystectomy, denying a temporary total rating for that disability, and granting service connection for scars as secondary to the service-connected cholecystectomy.  The rating decision lists the evidence considered as including December 2012 claims, private treatment records from Killeen Digestive Disease Consultants dated in May 2011, and an October 2013 VA examination.  The VA examination report is of record in the e-folder; however, the December 2012 claims and May 2011 private treatment records are not of record in either the paper claims file or e-folder.  Regardless, there is no indication that these documents pertain to the issues presently on appeal; rather, they were submitted in conjunction with the Veteran's claim for service connection for scars and an increased rating regarding his service-connected cholecystectomy.  Accordingly, remand to obtain the December 2012 claims and private treatment records referenced in the November 2013 rating decision would impose unnecessary additional burdens on adjudication resources, with no benefit flowing to the Veteran, and is, thus, also unnecessary.  See Soyini, 1 Vet. App. at 546.  

During the April 2011 hearing, the undersigned advised the Veteran that, in order to reopen his claims for service connection, new and material evidence needed to be submitted and he provided definitions of new and material evidence.  The undersigned did not specifically discuss the criteria necessary to establish service connection for the underlying claims for service connection for chest pains and headaches; however, he did ask questions pertinent to whether the Veteran had disabilities manifested by chest pains and/or headaches related to service.  The Veterans Law Judge also asked questions seeking to identify any relevant evidence that was not associated with the claims file.  As the Veteran's testimony addressed whether he had current disabilities manifested by chest pains and/or headaches related to service, he demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for service connection.  Accordingly, the Veteran is not shown to be prejudiced in regard to any deficiencies in the April 2011 hearing.  Moreover, neither the Veteran nor his representative has alleged that there were any deficiencies in the Board hearing under section 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488, 497-98 (2010). 

Significantly, in Bryant, the Court held that although the hearing officer did not explicitly explain the material issues of medical nexus and current disability, the purpose of 38 C.F.R. § 3.103(c)(2) had been fulfilled because the record reflected that these issues were developed by VA, and there was no indication that the Veteran had any additional information to submit.  In this case, given the development of the Veteran's claims discussed above, the Board finds no deficiency in the Board hearing or in development of the claim.  See Bryant, 23 Vet. App. at 498-99. 

The Veteran has not identified any additional, relevant evidence that has not been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate his claims, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claims.

Analysis

The Veteran's service treatment records from his first period of active duty service have not been obtained.  The analysis of the claims has been undertaken with the heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed" in mind.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005).  The case law does not, however, lower the legal standard for proving a claim but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Thus, where, as here, competent and persuasive medical evidence does not establish a current disability upon which to predicate a grant of service connection, there can be no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The claims for service connection for chest pains and headaches must be denied because the first essential criterion for a grant of service connection, evidence of a current disability, has not been met.

VA treatment records dated from April 2001 to March 2012 document that, in April 2009, the Veteran presented to the Temple VAMC with left sided chest pains for a day.  Portable X-ray revealed no infiltrates or congestive heart failure and EKG was normal with no ST elevations.  The impression was atypical chest pain.  No underlying condition causing the chest pain was described.  The Veteran testified in April 2011 that, while he had been evaluated for chest pains at the emergency room of the Temple VAMC, the doctors "couldn't figure out what was wrong... everything came up negative."  He indicated that he had chest pains, but there was no diagnosis of what the chest pains might be.  The only mention of headaches in the VA treatment records is the Veteran's January 2012 report of headaches once in a while.  

The Veteran was afforded VA examinations in May 2013 for the purpose of determining whether he had a disability manifested by chest pains and/or a disability manifested by headaches related to service.  The examiner noted that the Veteran had been diagnosed with costochondritis, left side of chest, remote history, resolved (unrelated to active duty service), in August 1999 and had been diagnosed with chest pain, atypical, non-cardiac, resolved (unrelated to active duty service), in April 2009.  The Veteran reported that he currently had chest pain about once every other month adding that, if he gave himself a couple of minutes to regroup when he had these pains, he was able to "go about my regular business."  He denied any current musculoskeletal pain to the left side of the chest and denied pain with deep inspiration.  Examination revealed no pain to the left side of the chest with palpation, deep inspiration, or movement.  The examiner commented that there was no evaluation or follow-up for costochondritis after August 1999, suggesting that the costochondritis was acute and resolved.  She observed that the Veteran denied chest pain on his January 2001 separation examination and clinical evaluation of the heart was normal.  The examiner also noted that there was no follow-up for chest pain after the April 2009 treatment, suggesting that that atypical chest pain was also acute and resolved.  The examiner found that the Veteran did not currently have costochondritis, atypical chest pain, or any diagnosed heart condition.  She commented that the subjective complaints of ongoing left-sided chest pain far outweighed the objective findings.  

Regarding the claimed headaches, the examiner commented that the Veteran did not have, nor had he ever been diagnosed with a headache condition.  The Veteran described headaches during service, with continued headaches off and on afterwards.  He stated that he had a headache once every two to three weeks, lasting for a day.  The examiner noted that the Veteran experienced headache pain and associated sensitivity to light; however, she commented that his subjective complaints of headaches far outweighed the objective findings.  She noted that a headache condition was not found.  The VA examiner's findings were based on review of the claims file, examination of the Veteran, and consideration of his reported history, including his reports of chest pains and headaches during and since service.  

The Veteran is competent to describe symptoms such as chest pains and headaches.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  However, a symptom, such as pain, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection can be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part and remanded on other grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001).  In this case, no underlying disorder to which the reported chest pains and/or headaches may be attributed has been identified.  Rather, the May 2013 VA examiner found that the Veteran's subjective complaints far outweighed the objective findings and specifically stated that the Veteran did not currently have costochondritis, atypical chest pain, any diagnosed heart condition, or a headache condition.  

The Veteran reported to the May 2013 VA examiner that he was treated for abdominal pain and left-sided chest pain at Metroplex Hospital in 2011, and he recalled being told "it was gas."  This was considered by the VA examiner, who noted that there were no medical records from this facility to substantiate the report and observed that the Veteran denied chest pain during VA treatment in November 2011 and January 2012.  In any event, unsupported assertions of statements from a physician do not, in and of themselves, constitute medical evidence required to substantiate a service connection claim.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Thus, to the extent that this report suggests that the Veteran's chest pains may be caused by gas, it does not substantiate the requirement of a current disability.  

In August 1999 (during service), the Veteran complained of chest pain and was diagnosed with costochondritis.  He was diagnosed with a tension headache on VA examination in March 2002.  Despite these diagnoses, a successful service connection claim requires evidence of a current disability at the time of claim, as opposed to some time in the past.  See Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim).  The Veteran filed a request to reopen his claims for service connection for chest pains and headaches in July 2008.  Therefore, the diagnoses of costochondritis and tension headaches, several years prior to the filing of the current claim, would not satisfy the requirement of a current disability, nor are they so proximate to the filing of the July 2008 claim that they may constitute evidence of a current disability.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  
 
In the absence of a current disability manifested by chest pains and/or headaches, the claims are denied.  In arriving at this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for chest pains is denied. 

Service connection for headaches is denied.  




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


